Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 06/20/2022. Claims 11-14, 18, 21-22 and 44-47 remain pending in this application.

Allowable Subject Matter
Claims 11-14, 18, 21-22 and 44-47 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 11-14, 18, 21-22 and 44-47 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of “transferring information about the environment surrounding and including each therapeutic procedural pack between the electronic communications device of each therapeutic procedural pack and a computer system including a processor which processes said information in real time; and (c) initiating an automated control response to, when processed, said information transferred from said plurality of therapeutic procedural packs, 2REPLY TO OFFICE ACTION DATED MARCH 2, 2022 Appl. No. 17/198,524 wherein said electronic communications device of each therapeutic procedural pack communicates with the computer system so that information is communicated between each therapeutic procedural pack and the processor of the computer system; and wherein said processed information enables control over manufacture of therapeutic procedural packs and deployment of therapeutic procedural packs to different geographic segments; and wherein said computer system is configured to initiate said automated control response by modifying a step in a therapeutic procedural pack manufacturing process so that said therapeutic procedural packs include determined therapeutically effective items”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626